DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A, and Sub-Species A-1 directed to Figures 1, 3-4, 6A, 7A, 8A in the reply filed on April 7, 2022 is acknowledged.
Claims 5-6, 8, 13 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being for the nonelected species, there being no allowable generic or linking claim.
Claims 1-4, 7, 9-12 are examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first control terminal and the second control terminal are connected to a timing driving chip; and wherein the timing driving chip is configured to provide the first control terminal with a signal for the first switch on or off, and also configured to provide the second control terminal with a signal for turning the second switch on or off” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 7: Claim 7 is a dependent claim of claim 3. It recites “the first control terminal and the second control terminal are connected to a timing driving chip; and wherein the timing driving chip is configured to provide the first control terminal with a signal for the first switch on or off, and also configured to provide the second control terminal with a signal for turning the second switch on or off”. However, the drawing of the specification does not describe a timing driving chip connects the first control terminal and the second control terminal of NOR gate. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 7: Claim 7 is a dependent claim of claim 3. The omitted elements are: “the first control terminal and the second control terminal of the NOR gate are connected to a timing driving chip. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11: Claim 11 is a dependent claim of claim 1. Therefore, claim 11 claims both an apparatus and the method of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). 
As to claim 12: Claim 12 is a dependent claim of claim 11. Claim 12 is an apparatus claim. Therefore, claim 12 is rejected with same rationale as claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI (CN 106251812 A).
As to claim 1: Li discloses a booster circuit (Figs. 1-2, “a booster circuit”; ¶0002), comprising: a booster sub-circuit and an oscillation elimination sub-circuit (Figs. 1-2, a booster sub-circuit and “an oscillation elimination sub-circuit 11”); wherein 
the booster sub-circuit comprises a power supply element, an inductor, and a first switch (Figs. 1-2, “a power supply element Vin”, “an inductor L1”, and “a first switch T1”); 
a first terminal of the power supply element is connected to a first terminal of the inductor, and a second terminal of the power supply element is connected to a ground terminal (Figs. 1-2, a first terminal of the power supply element is connected to a first terminal of the inductor L1, and a second terminal of the power supply element is connected to a ground terminal); 
a second terminal of the inductor is connected to the oscillation elimination sub- circuit (Fig. 2, a second terminal of the inductor L1 is connected to the oscillation elimination sub- circuit 11); 
a first electrode of the first switch is connected to a connection node, a second electrode of the first switch is connected to the ground terminal, and the booster sub-circuit is configured to provide, at the connection node, a voltage higher than a voltage provided from the power supply element (Figs. 1-2, “a first electrode of the first switch T1” is connected to a connection node, a second electrode of the first switch is connected to the ground terminal, and the booster sub-circuit is configured to provide, at the connection node, a voltage higher than a voltage provided from the power supply element; ¶0002);
a parasitic capacitance occurs between the connection node and the ground terminal (Figs. 1-2, “a parasitic capacitance Cj2” occurs between the connection node and the ground terminal); and 
the oscillation elimination sub-circuit is connected to the second terminal of the inductor and the connection node, and is configured to prevent a current generated when the parasitic capacitance discharges from flowing through the inductor so as to eliminate an oscillation generated between the parasitic capacitance and the inductor (Fig. 2, the oscillation elimination sub-circuit is connected to the second terminal of the inductor and the connection node, and is configured to prevent a current generated when the parasitic capacitance discharges from flowing through the inductor so as to eliminate an oscillation generated between the parasitic capacitance and the inductor; ¶0002-0032).  
As to claim 9: Li discloses a backlight module comprising the booster circuit according claim 1 (Fig. 2, a backlight module comprising the booster circuit; claim 1; ¶0003, 0018).  
As to claim 10: Li discloses a display device comprising the backlight module according to claim 9 (Fig. 2, a display device comprising the backlight module; claim 1; ¶0003, 0018).
As to claim 11: Claim 11 is a method claim of claim 1. The prior art Li discloses the method comprising: providing at the connection node, by the booster sub-circuit, a voltage higher than a voltage provided from the power supply element; and preventing, by the oscillation elimination sub-circuit, a current generated when the-8- parasitic capacitance discharges from flowing through the inductor so as to eliminate an oscillation generated between the parasitic capacitance and the inductor (Fig. 2, ¶0002-0032).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 106251812 A) as applied to claim 1 above, and further in view of Hwang (US 5742151).
As to claim 2: Li discloses the booster sub-circuit further comprises: a diode (Figs. 1-2, “a diode D”); an output capacitor and a load (Figs. 1-2, “an output capacitor Cout” and “a load LED”, wherein a control electrode of the first switch is connected to a first control terminal, a firstFirst Named Inventor: Yanwu ChenApplication No.: -6- electrode of the first switch is connected to the connection node, and a second electrode of the first switch is connected to the ground terminal (Figs. 1-2, a control electrode of the first switch T1 is connected to a first control terminal, a firstFirst Named Inventor: Yanwu ChenApplication No.: -6- electrode of the first switch is connected to the connection node, and a second electrode of the first switch is connected to the ground terminal); a first electrode of the diode is connected to the connection node, and a second electrode of the diode switch is connected to a first terminal of the output capacitor Cout; the first terminal of the output capacitor Cout is connected to a first terminal of the load LED, and a second terminal of the output capacitor Cout is connected to the ground terminal; and a second terminal of the load LED is connected to the ground terminal).
Li does not expressly disclose the booster sub-circuit further comprises: a second switch, and a control electrode of the second switch is connected to a second control terminal, a first electrode of the second switch is connected to the connection node, and a second electrode of the second switch is connected to a first terminal of the output capacitor. However, Hwang teaches a booster circuit comprises: a first switch and a second switch, and a control electrode of the second switch is connected to a second control terminal, a first electrode of the second switch is connected to a connection node, and a second electrode of the second switch is connected to a first terminal of an output capacitor (Fig. 10, a booster circuit comprises: “a first switch SW1” and “a second switch SW3”), and a control electrode of the second switch is connected to a second control terminal, a first electrode of the second switch is connected to a connection node, and a second electrode of the second switch is connected to a first terminal of the output capacitor (Fig. 5E, a control electrode of the second switch SW3 is connected to a second control terminal, a first electrode of the second switch is connected to a connection node, and a second electrode of the second switch is connected to a first terminal of an output capacitor 156”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to substitute a second switch for replacing the diode, the result of the substitution is predictable that the booster sub-circuit further comprises: a second switch, and a control electrode of the second switch is connected to a second control terminal, a first electrode of the second switch is connected to the connection node, and a second electrode of the second switch is connected to a first terminal of the output capacitor as taught by Hwang. The motivation would have been in order to control output voltage by controlling the control terminal of the second switch.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 106251812 A), in view of Hwang (US 5742151), as applied to claim 2 above, and further in view of ZHAO (CN 203233572 U).
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Hwang further discloses claim limitation of the oscillation elimination sub-circuit comprises: a third switch and a flip-flop (Fig. 10, “a third switch SW2” and “a flip-flop 162”); and wherein a first input terminal of the flip-flop is connected to the first control terminal, a second input terminal of the flip-flop is connected to the second control terminal, and an output terminal of the flip-flop is connected to a control electrode of the third switch; and a first electrode of the third switch is connected to the second terminal of the inductor, and a second electrode of the third switch is connected to the connection node). 
Li and Hwang does not expressly disclose the oscillation elimination sub-circuit comprises a NOR gate. However, Zhao teaches a booster circuit comprises an oscillation circuit including a NOR gate and a switch for controlling an output voltage (Figs. 1-3, 5, a booster circuit comprises an oscillation sub-circuit including “a NOR gate U5” and “a switch Q3” for controlling “an output voltage Voutp”; ¶0053), wherein a first input terminal of the NOR gate is connected to a first control terminal, a second input terminal of the NOR gate is connected to a second control terminal, and an output terminal of the NOR gate is connected to a control electrode of the switch (Fig. 5 shows a first input terminal of the NOR gate is connected to “a first control terminal EN1”, a second input terminal of the NOR gate is connected to “a second control terminal EN2”, and an output terminal of the NOR gate is connected to a control electrode of the switch Q3; claim 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Hwang to substitute a NOR gate for replacing the flip-flop circuit, the result of the substitution is predictable that the oscillation elimination sub-circuit includes a NOR gate and a second switch, wherein a first input terminal of the NOR gate is connected to a first control terminal, a second input terminal of the NOR gate is connected to a second control terminal, and an output terminal of the NOR gate is connected to a control electrode of the second switch as taught by Zhao. The motivation would have been in order to control an output voltage of the booster circuit.
As to claim 4: Claim 4 is a dependent claim of claim 3. The combination of the prior arts Dash and Zhao further disclose claim limitation of the third switch turns on when the first switch is turned on and/or the second switch is turned on (Dash: Fig. 5E, when the first switch is turned on and/or the second switch is turned off or the first switch is turned off and/or the second switch is turned on; Hwang: Fig. 10, the third switch turns on when the first switch is turned on and/or the second switch is turned on). In addition, the same motivation is used as the rejection of claim 4.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 106251812 A), in view of Hwang (US 5742151) and ZHAO (CN 203233572 U), hereinafter Lis, as applied to claim 3 above, and further in view of Lee et al (US 2017/0110068 A1).
As to claim 7: The claim 7 is a dependent claim of claim 3. The prior arts Li discloses the booster circuit for controlling a backlight of a display device. Lis does not expressly disclose the display device comprises a timing driving chip, wherein the first control terminal and the second control terminal are connected to the timing driving chip; and wherein the timing driving chip is configured to provide the first control terminal with a signal for the first switch on or off, and also configured to provide the second control terminal with a signal for turning the second switch on or off. However, Lee teaches a display device comprises a timing driving chip for providing control signals to a backlight driver of the display (Fig. 1, “a display device 100” comprises “a timing driving chip 120” for providing “backlight control signals BCS” to “a backlight driver 150” of the display). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lis to implement a timing driving chip for providing backlight control signals to the booster circuit which represents the backlight driver, such that the first control terminal and the second control terminal are connected to the timing driving chip; and wherein the timing driving chip is configured to provide the first control terminal with a signal for the first switch on or off, and also configured to provide the second control terminal with a signal for turning the second switch on or off as taught by Lee. The motivation would have been in order to control a brightness of the backlight unit (Lee: ¶0057). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 106251812 A), in view of Hwang (US 5742151), ZHAO (CN 203233572 U), and Dash et al (US 2014/0232359 A1).
As to claim 12: Claims 12 is a combination of claims 1-4. Therefore, the combination of the prior arts Li, Hwang, and Zhao further disclose claim limitation of the booster sub-circuit further comprises: a second switch, an output capacitor and a load (Li: Fig. 2, “an output capacitor Cout” and “a load LED”; Hwang: Fig. 10, “a second switch SW3”, “an output capacitor CL1”; Zhao: Fig. 1-2, 5, 8, “an output load LED”); 
a control electrode of the first switch is connected to a first control terminal, a first electrode of the first switch is connected to the connection node, and a second electrode of the first switch is connected to the ground terminal (Li: Fig. 1, a control electrode of the first switch T1 is connected to a first control terminal, a first electrode of the first switch is connected to the connection node, and a second electrode of the first switch is connected to the ground terminal; Hwang: Fig. 10, a control electrode of the first switch SW1” is connected to a first control terminal, a first electrode of the first switch is connected to the connection node, and a second electrode of the first switch is connected to the ground terminal); 
a control electrode of the second switch is connected to a second control terminal, a first electrode of the second switch is connected to the connection node, and a second electrode of the second switch is connected to a first terminal of the output capacitor (Hwang: Fig. 10, a control electrode of the second switch SW2 is connected to a second control terminal, a first electrode of the second switch is connected to the connection node, and a second electrode of the second switch is connected to a first terminal of the output capacitor 156); 
the first terminal of the output capacitor is connected to a first terminal of the load, and a second terminal of the output capacitor is connected to the ground terminal (Li: Fig.1, the first terminal of the output capacitor Cout is connected to a first terminal of the load LED, and a second terminal of the output capacitor is connected to the ground terminal; Hwang: Fig. 10, the first terminal of the output capacitor 156 is connected to a first output terminal, and a second terminal of the output capacitor is connected to the ground terminal);
a second terminal of the load is connected to the ground terminal (Li: Fig. 1, a second terminal of the load is connected to the ground terminal); 
the oscillation elimination sub-circuit comprises: a NOR gate and a third switch (Hwang: Fig. 10, the oscillation elimination sub-circuit comprises: “a flip-flop circuit 16” and “a third switch SW2”; Zhao: Fig. 5, the booster circuit comprises: “a NOR gate U5” and “a third switch Q3”); 
a first input terminal of the NOR gate is connected to the first control terminal, a second input terminal of the NOR gate is connected to the second control terminal, and an output terminal of the NOR gate is connected to a control electrode of the third switch (Zhao: Fig. 5, a first input terminal of the NOR gate is connected to the first control terminal EN1, a second input terminal of the NOR gate is connected to the second control terminal EN2, and an output terminal of the NOR gate is connected to a control electrode of the third switch Q3); and 
a first electrode of the third switch is connected to the second terminal of the inductor, and a second electrode of the third switch is connected to the connection node (Hwang: Fig. 10, a first electrode of the third switch SW2 is connected to the second terminal of the inductor L1, and a second electrode of the third switch is connected to the connection node); 
wherein the providing at the connection node, by the booster sub-circuit, a voltage higher than a voltage provided from the power supply element comprises:
providing the first control terminal with a signal for turning the first switch on, and providing the second control terminal with a signal for turning the second switch off at the same time, to turn the first switch on and turn the second switch off, charging the inductor by the power supply element, and supplying power to the load by the output capacitor (Li: Fig. 1, providing the first control terminal with a signal for turning the first switch T1 on; Hwang: Fig. 10, providing the first control terminal with a signal for turning the first switch SW1 on, and providing the second control terminal with a signal for turning the second switch SW3 off at the same time, to turn the first switch SW1_ on and turn the second switch SW2 off, charging the inductor L1 by the power supply element Vin, and supplying power to the load by the output capacitor 156); and 
then, providing the first control terminal with a signal for turning the first switch off, and providing the second control terminal with a signal for turning the second switch on at the same time, to turn the first switch off and turn the second switch on, and supplying power to the load by the inductor (Li: Fig. 1, supply power to the load LED by the inductor L1; Hwang: providing the first control terminal with a signal for turning the first switch SW1 off, and providing the second control terminal with a signal for turning the second switch SW2 on at the same time, to turn the first switch SW1 off and turn the second switch SW2 on, and supplying power to the output terminal by the inductor 156); and 
wherein the preventing, by the oscillation elimination sub-circuit, a current generated when the parasitic capacitance discharges from flowing through the inductor so as to eliminate an oscillation generated between the parasitic capacitance and the inductor (Li: Fig. 1, the preventing, by the oscillation elimination sub-circuit, a current generated when the parasitic capacitance Cj2 discharges from flowing through the inductor L1 so as to eliminate an oscillation generated between the parasitic capacitance Cj2 and the inductor L1).
Li, Hwang, and Zhao do not expressly disclose providing the first control terminal with a signal for turning the first switch off, and providing the second control terminal with a signal for turning the second switch off at the same time, to turn the first switch and the second switch off, and supplying power to the load by the output capacitor. However, Dash teaches a booster circuit comprises a first switch and a second switch, wherein a first control terminal of the first switch with a signal for turning the first switch off, and providing a second control terminal of the second switch with a signal for turning the second switch off at the same time, to turn the first switch and the second switch off, and supplying power to an output terminal by an output capacitor (Fig. 5E, a booster circuit comprises “a first switch SW1_BOOST1” and “a second switch SW2_BOOST1”, wherein a first control terminal of the first switch with a signal for turning the first switch off, and providing a second control terminal of the second switch with a signal for turning the second switch off at the same time, to turn the first switch and the second switch off, and supplying power VIN to “an output terminal VOUT_BOOST1” by “an output capacitor CL1”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Hwang, and Zhao to provide a signal to the first control terminal of the first switch and a second signal to the second control terminal of the second switch, such that the first control terminal with the signal for turning the first switch off, and providing the second control terminal with the signal for turning the second switch off at the same time, to turn the first switch and the second switch off, and supplying power to the load by the output capacitor as taught by Dash. The motivation would have been in order to generate a boost output voltage (Dash: ¶0102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693